On Appellee’s Motion for Rehearing.
' [5] Loose expressions in the original opinion have misled appellee into the conclusion that this court held that a justice of the peace court has no jurisdiction to entertain a bill of review to set aside its former judgment and enter a second judgment in lieu thereof. Such was not our purpose. Justice of the peace courts undoubtedly have such jurisdiction, the same as county and district courts have.
What we intended to decide, and what we wish here to reiterate, is that, in a bill of review proceeding no court has the power at one term to set aside a judgment regularly rendered at a former term without „at the same time, and in the same action and judgment, again rendering judgment on the merits; that a judgment in such proceeding which merely sets aside the former judgment — merely grants a new trial — without at the same time and in the same decree rendering judgment upon the merits, is a nullity, or, in the language of our Supreme Court, is “ineffectual,” and leaves the former judgment “standing undisturbed.” Hermann, Hospital Estate v. Nachant (Tex.Com.App.) 55 S.W.(2d) 505. Applying that wholesome rule to this case, the judgment in the bill of review proceedings in the justice of the peace court, which purported merely to set aside the former judgment, was ineffectual, and the original judgment still stands, subject to the bill of review pending in that court, and undisturbed by the subsequent proceedings in the litigation.
We make this explanation in deference to appellee’s motion for rehearing, which will be overruled.